Citation Nr: 0822283	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  04-07 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina




THE ISSUE

Entitlement to an initial compensable evaluation for 
hypertension.




ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel








INTRODUCTION

The veteran served on active duty from September 1979 to 
April 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The case was subsequently transferred to the Columbia, South 
Carolina RO.  

The issue on the cover page and the issues of entitlement to 
service connection for depression and allergic rhinitis were 
remanded by the Board in September 2005 for additional 
development.  In a December 2007 rating decision, the VA 
Appeals Management Center in Washington, D.C., awarded 
service connection for depression and allergic rhinitis.  
Thus, these issues are no longer on appeal as the benefit 
sought has been granted.  See Grantham v. Brown, 114 F.3d 
1156, 1158-59 (Fed. Cir. 1997); Hamilton v. Brown, 4 Vet. 
App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 
1994).  Substantial compliance with the remand instructions 
regarding the veteran's claim for an increased initial 
evaluation for hypertension has been completed and this issue 
has been returned to the Board. 


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  Hypertension is primarily manifested by a history of some 
elevated ratings, continuous medication for many years, with 
evidence of increased dosage, suggesting a worsening of the 
disorder.  Diastolic readings or 110 or systolic readings of 
200 have never been shown.




CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for an initial compensable evaluation, of 10 
percent, but no more, for hypertension have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.    

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus 
VA's duty to notify in this case has been satisfied.  See 
id.; see also Goodwin v. Peake, No. 05-0876 (U.S. Vet. App. 
May 19, 2008).  The veteran has not shown any prejudice 
resulting from the notice provided.  Further, in view of the 
increase granted herein, appellant will be afforded 
information on effective dates by the RO as part of assigning 
the rating granted herein.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
Army hospital records, service personnel records and service 
treatment records.  There is no indication that any other 
treatment records exist that should be requested, or that any 
pertinent evidence has not been received.  A VA examination 
was provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess, 19 Vet. App. 473.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, appellant has indicated awareness or actual 
knowledge of what is needed for an increased rating.  As 
such, and in view of the contentions advanced and evidence 
presented, it is clear that appellant is aware of the 
mandates of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).


II. Increased Rating

The veteran asserts that service-connected hypertension is 
worse than currently evaluated.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases such as this, 
involving the assignment of an initial rating following the 
initial award of service connection for hypertension, VA must 
address all evidence that was of record from the date of the 
filing of the claims on which service connection was granted 
(or from other applicable effective date).  Fenderson v. 
West, 12 Vet. App. 119, 126-127 (1999).  Accordingly, 
separate ratings may be assigned (at the time of the initial 
rating) for separate periods of time based on the facts 
found.  Id.  This practice is known as "staged" ratings.  
The Board acknowledges that in cases where entitlement to 
compensation has already been established a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

For hypertensive vascular disease, with diastolic pressure of 
predominantly 100 or more, or with systolic pressure 
predominantly 160 or more, or; with a history of diastolic 
blood pressure predominantly 100 or more where continuous 
medication is shown necessary for control, a 10 percent 
rating is assigned.  With diastolic pressure predominantly 
110 or more, or with systolic pressure predominantly 200 or 
more, a 20 percent rating is warranted.  With diastolic 
pressure predominately 120 or more, a 40 percent rating is 
warranted.  With diastolic pressure predominately 130 or 
more, the highest rating available under this code, 
60 percent, is warranted.  38 C.F.R. § 4.104, DC 7101.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm, or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm, or greater with a diastolic blood 
pressure of less than 90mm.  Hypertension due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, is evaluated as part of the condition 
causing it rather than by a separate evaluation.  38 C.F.R. § 
4.104, DC 7101, Notes 1, 2.  Hypertension is to be evaluated 
separately from hypertensive heart disease and other types of 
heart disease.  38 C.F.R. § 4.104, DC 7101, Note 3 (2007).  
Note 3 was added effective October 6, 2006.  See 71 Fed. 
Reg. 52,457 (Sep. 6, 2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence of record, the Board 
finds that there is some evidence of diastolic ratings of 100 
or more, and the continuous use of medication, in ever 
increasing amounts, suggesting that the disorder is likely 
getting worse, making it closer to the higher than the lower 
evaluation.  As such, with resolution of reasonable doubt, a 
10 percent rating, but no more, is granted. 

Service treatment records show more than 100 blood pressure 
readings.  Of these, only 4 show diastolic pressure of 100 or 
more.  Medical records from after the veteran's retirement 
from the Army show more than a dozen blood pressure readings.  
None of these readings show diastolic pressure of 100 or more 
or systolic pressure of 160 or more.  The veteran was on 
blood pressure medication at service separation at 10 mg.  
This same medication is currently administered at 40 mg more 
recently.  The veteran was afforded a VA examination in 
August 2006.  At that examination, blood pressure readings of 
147/83, 146/83, and 131/85 were reported.  He was on 
continuous medication at that time, and had been for years.

Medical examination reports and a letter from a medical 
professional indicate that the veteran has been and currently 
is taking medication for hypertension.  

To warrant a compensable reading there should be a history of 
diastolic readings of predominately 100 or more.  That is not 
clearly shown in service in this case.  Since at least his 
separation from service he has been on continuous medication, 
and the evidence suggests that over the years his medication 
has increased.  At this point the only way to get the 
appropriate history is to take the veteran off his medication 
to see how high his blood pressure would go up.  This has the 
disadvantage of endangering the veteran's well being.  
Accordingly, it is concluded that the elevated ratings in 
service, likely to be duplicated if the veteran were without 
medication, make his condition nearer to the higher rather 
than lower rating.  See 38 C.F.R. § 4.7.  As such, with 
resolution of reasonable doubt a 10 percent rating, but no 
more, is warranted.

The record does not reflect that there have ever been any 
readings sufficient to warrant a 20 percent rating.  
Certainly predominate readings in the 200/110 range have 
never been shown.  As such, a higher rating is not warranted.

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the noncompensable evaluation for 
hypertension are clearly contemplated in the Schedule and 
that the veteran's service-connected disability is not so 
exceptional nor unusual such as to preclude the use of the 
regular rating criteria. 



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial compensable evaluation, of 10 
percent, but no more, for hypertension is granted subject to 
the law and regulations governing the award of monetary 
benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


